Contrary to the Supreme Court’s determination, the father of the infant born out of wedlock has failed to establish that the infant’s interests will be substantially promoted by changing the infant’s surname to his (see, Civil Rights Law § 63). *556There is also a reasonable objection to the change. Since the infant has had his surname for five years and shares his name with his mother and half-brother with whom he lives and will attend school, the retention of his surname might minimize embarrassment, harassment, and confusion in school and social contacts (see generally, Matter of Shawn Scott C., 134 AD2d 345; Matter of Learn v Haskell, 194 AD2d 859, 860). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.